Mr. Presiding Justice Baker delivered the opinion of the court. It was not error to refuse to give for plaintiff the instruction beginning with the words, “The jury are instructed that receipts are not usually given when promissory notes are paid.” Whether receipts are usually given where promissory notes are paid is a question of fact, not one of law. The receipt in evidence was for “all moneys which, the said J. H. Sullivan owes me up to date,” and the instruction as asked related to the effect of “a receipt on account, or in full of account,” and was therefore improper. The first note became due in 1895, the second in 1896. If any part of said notes remained unpaid August 27, 1898,, the moneys due thereon was moneys which Sullivan on that date owed Connelly. The words of the receipt are, “Received of J. H. Sullivan all moneys which the said J. H. Sullivan owes me up to date,—paid in full.” The language-of the receipt is sufficiently broad to include moneys due on said notes. The plaintiff in rebuttal only put in evidence this document: “August 20, 1898. I have in my possession $140 belonging to Patrick Connelly. J. H. Sullivan.” This paper did not in any way tend to limit the operation of the receipt or to show that the money due on the notes; was excepted from its broad and comprehensive terms. Ini Marston v. Wilcox, 1 Scam. 269, a receipt “in full of all demands” was held prima facie evidence of the payment of a note. The basis of plaintiff’s claim in this case is, that Sullivan on August 27, 1898, owed Connelly the amount of said notes. The receipt of Connelly of that date of “all moneys which J. H. Sullivan owes me up to date” quite as aptly and accurately describes and includes the notes as would a “receipt in full of all demands.” It was not error,- in our opinion, under the evidence in this case to instruct the jury that the receipt was prima facie evidence of the payment of all moneys owing by Sullivan to Connelly at the time said receipt was given, or that such receipt was evidence of the highest and most satisfactory character of such payment. Lyon v. Williams, 15 Ill. App. 27; Winchester v. Grosvenor, 44 Ill. 426; Ennis v. Pullman P. C. Co., 165 id. 161. The judgment of the Circuit Court will be affirmed. Affirmed.